PER CURIAM.
Appellant appeals the revocation of probation and consequent sentence. The State concedes “the trial court mistakenly-failed to resentence Appellant as a youthful offender, even though Appellant had initially been sentenced as a youthful offender on all three of his cases.” As noted by the State, it is well settled in this court that “[o]nee a circuit court has imposed a youthful offender sentence, it must continue that status upon resentencing after a violation of probation or community control.” Blacker v. State, 49 So.3d 785, 788 (Fla. 4th DCA 2010); see also St. Cyr v. State, 106 So.3d 487, 489 (Fla. 4th DCA 2013); Knite v. State, 102 So.3d 691, 695 (Fla. 4th DCA 2012); Rogers v. State, 972 So.2d 1017, 1019 (Fla. 4th DCA 2008).
Accordingly, we remand for the trial court to correct the sentencing error by imposing a youthful offender sentence.
TAYLOR, MAY and FORST, JJ., concur.